Citation Nr: 0601721	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-25 199A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury, to include residuals of a left knee 
arthroplasty.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from November 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for residuals of 
injuries of the veteran's knees, to include residuals of a 
left knee arthroplasty, and service connection for a left 
ankle disorder.  

Following a January 2003 Notice of Disagreement (NOD) to the 
denial of service connection for knee disabilities, a 
Statement of the Case (SOC) was issued in August 2003 
addressing the claims for service connection for knee 
disabilities and that appeal was perfected by filing VA Form 
9 in September 2003.  An SOC was not issued addressing the 
claim for service connection for a left ankle disability 
until August 2004 (following the March 2004 RO hearing).  
However, no correspondence which could be construed as a 
Substantive Appeal addressing the claim for service 
connection for a left ankle disability has been received 
since the August 2004 SOC, including the November 2004 
Statement of Accredited Representative and the January 2006 
Informal Hearing Presentation.  Accordingly, the appeal as 
to the denial of service connection for a left ankle 
disability has not been perfected.  That is, absent a notice 
of disagreement, a statement of the case and a substantive 
appeal (emphasis added), the Board does not have 
jurisdiction of this issue.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  The Board parenthetically notes that 
at the March 2004 RO hearing the veteran testified that 
following his left knee arthroplasty, he had not had any 
problems with his left ankle.  See page 10 of the transcript 
of the March 2004 RO hearing (T 10).  

This case was advanced on the docket upon motion of the 
appellant.   See 38 C.F.R. § 20.900(c) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has testified that he injured his knees in a 
World War II glider crash but not while in combat (T 14).  He 
indicated that after this state-side crash he was treated at 
a field hospital when a knee (apparently the left knee) was 
incised and the incision subsequently festered.  Records of 
such treatment are not on file.  Accordingly, the veteran 
should be requested to provide as much detailed information 
concerning this treatment, including the inclusive dates and 
the location of the field hospital, so that those records may 
be obtained.  38 C.F.R. § 3.159(c)(2) (2005).

The veteran testified that he was treated for polio at the 
Van Nuys, California, VA Medical Center in 1948, at which 
time fluid had been drained from his knee (apparently his 
left knee) (T 7).  The discharge summary of his VA 
hospitalization there beginning in August 1948 does not show 
such treatment but does indicate that he was referred by a 
local physician to the Long Beach Naval Hospital, from which 
he was apparently later transferred to the Van Nuys VA 
hospital.  The veteran should be requested to provide as much 
information about the local physician and his treatment at 
the Long Beach Naval Hospital so that the RO can obtain such 
records.  Also, while it may be difficult to obtain records 
of the VA hospitalization in 1948, the RO should also make an 
attempt to obtain the complete treatment records of that VA 
hospitalization.  38 C.F.R. § 3.159(c)(1)(2).  

The veteran further testified that he had been treated by Dr. 
Dann for about 40 years (T18).  In a December 2002 statement 
Dr. Dann reported that the veteran had injured his knee 
during the 1940s and it had been injected with steroids, 
drained, and treated with medication.  The veteran also 
testified that he was referred by Dr. Dann to Dr. Knutson, an 
orthopedic surgeon, who performed the April 2001 left knee 
arthroplasty (T 8).  The veteran should be requested to 
complete the authorization forms for obtaining all clinical 
records from these private physicians.  38 C.F.R. 
§ 3.159(c)(1).

If and only if relevant medical evidence is obtained dated 
during or proximate to service, the veteran should be 
afforded a VA examination that includes a competent opinion 
addressing the contended causal relationship.  38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

The RO should also review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002)) have been met.   

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  The RO should review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  This should 
include, but is not limited to, requesting that the 
veteran submit copies of all relevant records in 
his possession that he has not previously submitted 
and to provide any other information he has not 
previously submitted.  

2.  The RO must contact the veteran and request 
that as much information as possible be provided 
concerning any relevant treatment and/or evaluation 
received at military medical facilities for in-
service, state-side injuries of the knees.  This 
should include the units to which he was assigned 
at the time and the places and approximate dates of 
treatment and/or evaluations.  Then obtain any 
relevant records cited and associate them with the 
other evidence of record.  

The RO should document all steps taken to locate 
and obtain this additional evidence until assured 
these records either do not exist or that further 
efforts to obtain them would be futile.  

The RO must also request that the veteran furnish 
as much information as possible concerning the 
dates and relevant treatment and/or evaluations 
received at the Long Beach Naval Hospital prior to 
his August 1948 VA hospitalization in Van Nuys, 
California.  Then, all appropriate steps should be 
taken to obtain those records. 

3.  Ask the veteran to identify the private 
physician that referred the veteran to the Long 
Beach Naval Hospital prior to his VA 
hospitalization in August 1948.  

Request that the veteran complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider since 
military service, to include: 

	(a)  the private physician that referred the 
veteran to the Long Beach Naval Hospital prior to 
his VA hospitalization in August 1948; 

	(b)  Dr. Dann;

	(c) and Dr. Knutson.  

Dr. Dann and Dr. Knutson should also be requested 
to provide medical opinions or a diagnosis 
concerning the etiology of the veteran's 
disabilities of the knees-particularly insofar as 
whether any knee disability is related to the 
veteran's service in the military, particularly any 
in-service injury.   

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).   

4.  If and only if additional relevant medical 
evidence is obtained dated during or proximate to 
service, the RO must schedule the veteran for an 
appropriate VA medical examination to assess the 
nature, approximate onset, and etiology of any 
current disability of either knee that may be 
present.  

Following a review of the relevant medical 
evidence of record, the clinical evaluation and 
any tests that are deemed necessary, the examiner 
should express an opinion as to whether it is at 
least as likely as not (50 percent or greater 
probability) that any right or left knee disorder 
that the veteran now has began during service or 
is linked to any incident of active duty, to 
included claimed trauma.   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.   

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, readjudicate the claims.  If the 
benefits remain denied, prepare a Supplemental SOC 
(SSOC) and send it to the appellant and 
representative.  Also provide an appropriate period 
of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLAIMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

